Sjuth, C. J.,
(after stating the facts). As is said in the ■opinion in Metcalf v. Guthrie, 94 N. C., 447, unless the refer*45ence was under an order made in the cause, the award could not, without the acquiescence of parties, in its various parts, become the judgment of the Court, except as disposing of the action and barring its future prosecution. But there is no reason why, by consent, this may not be done, and thus the whole controversy determined.
This result is accomplished by entering up judgment for the sum awarded the plaintiff, with costs, except those mentioned, against the plaintiff.
We concur with the rulings of the Court upon the exceptions, and in filing them to be acted on by the Court, all objection to the assumption and exercise of jurisdiction in disposing of them, as matters introduced in the case, has been waived.
The case is wholly unlike that of Jackson v. McLean, decided at the present Term, in which the right to take cognizance of the award, and enforce it, is strenuously denied. But for this concession, we should be compelled to follow that course of action, and leave the award to be enforced in some other way.
Obviously, the award embraces the whole subject-matter submitted, and must be understood as covering everything in the submission — the claim for rents, in disallowing it, as if specially mentioned.
The only point, then, presented for review, is as to the-interference in so much of the award as directs an immediate restoration to the defendant of his attached goods, and this ruling is not unfavorable to the plaintiff, for it follows the payment of the debt due him, and is only a security for the debt. The award is complex, consisting of many parts,, and must be performed, if at all, as an entirety.
Hence, as the suit is not dismissed, and the plaintiff recovers the $300, the result of the adjusted demands of the parties, the dissolution of the attachment at once exposes the same property to seizure and sale, and can work no practi*46■cal injury to the plaintiff. Of this the defendant does not •complain. Thus, the jurisdiction over the award, exercised with the acquiescence of both, settles the whole matter in controversy, and renders unnecessary a resort to anew action for its enforcement.
There is no error, and the judgment is affirmed.
No error. Affirmed.